The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,977,732; 9,805,420; and 7,899,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marta Gamboa on 5/31/2022.

Claims 10-18 (Currently Amended): Please insert “non- transitory” before “computer readable medium”. 


Allowable Subject Matter
Claims 1-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Please refer to the prosecution history of the instant application and the parent applications (13/010,527, now U.S. Patent No. 9,805,420; and 15/797,963, now U.S. Patent No. 10,977,932).  The following references are the closest prior art references.
Burns, USPAP No. 2006/0149654; and
Spoonhower et al., USPAP No. 2004/0172337;
Marejka et al., USPAP No. 2003/0135382;
Kemp, II et al., USPAP No. 2003/0236737); and 
Gavan et al., USPN 7,433,855.

These references fail to teach, inter alia, the concept of:
when a received market data changes the market price of the financial instrument, initiating a data transmission of the received market data over a network; and when the received market data does not change the market price of the financial instrument, not initiating the data transmission and instead, aggregating the received market data with the market data for the financial instrument stored, initiating a data transmission of the stored market data when the stored market data exceeds or falls below a threshold, wherein a number of data transmissions over the network are reduced and the conservation of bandwidth in the network is ensured by the combining of the received market data with the existing previously stored market data instead of immediate distribution of the received market data over the network. 

35 U.S.C 101 subject eligibility: 
Claims are deemed eligible substantially using the same rationale as indicated in the parent application 15/797,963 (now U.S. Patent No. 10,977,932). In particular, the claim limitations when taken as an ordered combination ensure that the claim amounts to significantly more than the abstract idea. In particular, when a received market data results in a change in market price of the financial instrument, the system applies rules that initiates immediate distribution of the market data. However, when the received market data does not result in market price change of the financial instrument, the claimed invention applies specific rules that ensures the conservation of bandwidth in a network by aggregating new market data with existing market data for the financial instrument. 
These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular useful application. Therefore, the claim recites patent eligible subject matter.
  

For these reasons, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691